Citation Nr: 1424168	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to an increased rating for hypertension, currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to August 2009.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a Board hearing in August 2012, and a transcript is associated with the record.

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor the most probative medical evidence shows that his hypertension has been manifested in diastolic blood pressure readings predominantly 100 or more since September 1, 2009.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no more, for hypertension have been met since September 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met as to this issue.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The Veteran was afforded a VA examination, and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  He was provided the opportunity to present pertinent evidence and testimony, to include at an August 2012 hearing before the Board. 

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The case is ready for adjudication on the instant matter.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent rating is assigned when diastolic pressure is predominantly 130 or more. 

The Veteran's hypertension is service-connected and has been rated as noncompensably disabling effective September 1, 2009. 

In August 2008 the Veteran's blood pressure was 156/103.  In November 2008 VA treatment records showed that the Veteran's blood pressure was 149/100.  The Veteran indicated that he was treated for hypertension, and the notes show that his blood pressure was elevated.  A January 2009 treatment note showed blood pressure readings of 159/101, 152/104 in the left arm and 148/112 in the right arm.  He was prescribed hydrochlorothiazide.

In May 2009 the Veteran's blood pressure readings were in the 142-163/100-103 range.  In June 2009 the Veteran's blood pressure prior to a stress test was 142/88 when sitting, and 146/90 when standing.  His blood pressure was 176/86 during Stage I of the test, and 176/82 during Stage II.  Post-exercise the Veteran's blood pressure was 194/66 in the right arm when sitting, 148/82 three minutes later, and 138/86 six minutes later.  An October 2009 treatment note shows the Veteran's blood pressure was 169/118.

The Veteran was afforded a June 2009 VA examination.  His medical records were not available.  He reported having been diagnosed with hypertension eight months earlier, and prescribed medication.  There were no related symptoms.  There was no functional impairment.  His blood pressure readings were 123/77 when sitting, 120/81 when standing, and 139/84 when supine.  An examination of his heart showed blood pressure readings ranging from 142-146/84-90 depending on his position.

In January 2011, at Naval Regional Medical Center Portsmouth the Veteran's blood pressure was recorded as 161/105.  The appellant reported that he had stopped his blood pressure medications six months earlier.  An additional blood pressure reading was of 159/106.  A treatment note with a date that cannot be deciphered indicated that the Veteran was noncompliant with his hypertension medications, and the blood pressure reading was 147/94.  

In April 2011 the Veteran reported that he stopped his blood pressure medications six months earlier.  July 2011 records showed that the Veteran's blood pressure was 154/104.  At that time the Veteran denied any headaches, chest pain or shortness of breath.  He indicated that he had hypertension and was prescribed medications while in service.  He reported that since running out of his medications he no longer took prescriptions for his hypertension, nor did he check his blood pressure.  He was prescribed Lotrel daily, and advised to follow a low salt diet, maintain an ideal body weight, and exercise.  

In January 2012 the Veteran's blood pressure was 160/100, and rechecking the readings, the right arm was 140/110 and the left arm was 152/100.  The Veteran complained of blurred vision.  Assessment was of uncontrolled hypertension, and the plan was to restart medications.  Another blood pressure reading in January 2012 showed 146/110.  In March 2012 the Veteran's blood pressure was 151/112.  

In March 2012 the Veteran was afforded a VA examination for his hypertension.  He reported that he had his blood pressure medications changed on three occasions.  He reported blurred vision, infrequent headaches, and tightness around the neck prior to when his blood pressure became elevated.  The Veteran was prescribed continuous medication, to include Amlodipine, Valsartan and hydrochlorothiazide.  The examiner indicated that the Veteran had a history of a diastolic blood pressure elevation to predominantly 100 or more.  The Veteran reported that his blood pressure readings were taken twice weekly, and averaged between 145-165 systolic and between 90-100+ diastolic.  The examiner took the Veteran's blood pressure and the readings showed 146/94, 148/96, and 156/98.  The Veteran's hypertension was judged to impact his ability to work, in that when he experienced blurred vision he could not complete tasks such as climbing ladders, reading blue prints or schematics, or performing electronic work.  As a supervisor, he was able to focus on paperwork during these instances of blurred vision.  

At his August 2012 hearing the Veteran testified that the bottom number of his blood pressure readings was typically around 112 (ranging from 110 to 115), and that he had been on blood pressure medication since service.  The Veteran explained that he experienced dizziness and blurred vision, such that he could not drive or would leave work early.  The Veteran reported that he had been advised to have his blood pressure readings checked weekly at the pharmacy.  

Treatment notes indicate that the Veteran's treatment included diet, exercise, and lifestyle changes, as well as medication for his blood pressure; however, it was not consistently controlled.  Significantly, the treatment notes also show that the appellant has, at times, not been compliant with his medication, and indeed at times after running out of medicine has failed to have his prescriptions refilled.  

Blood pressure readings in 2009 and 2012 showed isolated diastolic numbers of 110 and above.  The March 2012 examiner indicated that the Veteran was prescribed continuous medication, and had a history of diastolic blood pressure readings that were predominantly 100 or more.  The Veteran reported that he experienced blurred vision, infrequent headaches, and tightness around the neck.  In August 2012 the Veteran reported that his diastolic readings ranged from 110 to 115, and were typically 112.  

The Board has carefully considered the Veteran's pleadings regarding his symptoms, which include headaches and elevated blood pressure readings even while on medication.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings provided in examination and treatment records directly address the criteria under which the disability is evaluated. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Given that the medically secured studies show a preponderance of diastolic readings above 100 the Board will grant a 10 percent rating effective September 9, 2009.  In this regard, it is evident that the appellant required antihypertensive medication while on active duty and has required it since his separation therefrom.  Moreover, the clinically secured readings since September 2009 show diastolic readings that predominately are 100 or greater.  Hence, a 10 percent rating is in order.

The Board finds, however, that a 20 percent rating is not in order.  In this regard, the clinical records do not support a finding that the appellant's diastolic pressure is 110 or greater.  While it is true that occasionally an isolated diastolic reading has exceeded 110, the preponderance of the readings have been below 110, and when readings have been above 110 those readings have either been isolated, when the appellant has been off his medication, or when he has been noncompliant with his medication regimen.  While the Board does not challenge the credibility of the appellant's report that self-testing reveals diastolic readings of 110 or greater, the Board finds that readings prepared by medical professionals warrant greater probative value.  Unlike lay persons medical professionals are trained to know exactly where to place the blood pressure cuff and what percentage of the upper arm must be covered by the cuff.  Further, there is no evidence that the machines that the appellant reports using are regularly maintained and calibrated for accuracy.  Hence, the Board finds the reports of medical professionals to be of greater evidentiary weight.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's symptomatology, to include elevated blood pressure readings and the use of continuous medication in an attempt to control the same, as well as headaches, are specifically contemplated by the rating schedule for hypertension.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Thus, resolving reasonable doubt in the Veteran's favor his hypertension most nearly approximates an initial 10 percent disability rating, but no higher. 


ORDER

Entitlement to a 10 percent rating for hypertension is awarded, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

At a June 2009 VA examination, where medical records were not present, the examiner indicated that there was no pathology to render a diagnosis in regards to hemorrhoids.  On rectal examination, no hemorrhoids were present.  

At his hearing, the Veteran indicated that he had hemorrhoids while in service.  He reported that he was treated on several occasions because he experienced symptoms to include difficulty sitting between 1992 and 1994 at Gulfport, Mississippi, and was prescribed medications for hemorrhoids.  He reported that he was a SEABEE and with Naval Mobile Construction Battalion 133 in Gulfport, Mississippi when his records were lost in approximately 1994.  The Veteran indicated that he currently uses over-the-counter medications for flare-ups.  

In light of the Veteran's reported current symptomatology and previous experiences with hemorrhoids, the Board finds that another VA examination should be afforded to assess the nature and etiology of any hemorrhoids.  Further, considering the Veteran's report that he was treated for hemorrhoids in service, an additional request for the records believed to be missing should be made, and either the records or any negative responses received should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Request all available outstanding service treatment records from Gulfport, Mississippi between 1992 and 1994, to include those records that may be located with the Naval Mobile Construction Battalion 133.  Contact the service department and attempt to obtain any sick reports from his unit regarding the claimant during the period from 1992 to 1994.  If such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination to assess the nature and etiology of any hemorrhoids or its residuals.  Access to the Veteran's claims file via Virtual VA and the electronic VBMS system must be provided, to include a copy of this remand.  Any indicated tests and studies should be performed.  Following record review and examination, the examiner must opine as to whether it is at least as likely as not that the Veteran has hemorrhoids or its residuals that are due to or the result of his service.  The examining physician is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from hemorrhoids since service, he is competent to state that he has had rectal pain and that he has used over the counter medication since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  The examiner must provide a complete rationale for any opinion offered.  

3.  Thereafter, the RO must ensure that the foregoing development, as well as any other development that may be in order, has been conducted and completed in full.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures at once.

4.  Then, readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


